Title: Enclosure: Power of Attorney to John Barnes for William Short, 10 December 1796
From: Jefferson, Thomas
To: Barnes, John


                    Know all men by these presents that I Thomas Jefferson named in a certain letter of attorney from William Short of the state of Virginia, late one of the ministers of the US. abroad, to me, bearing date the 2d. day of April 1793. and now lodged in the bank of the US. by virtue of the power and authority thereby given me, do substitute and appoint John Barnes of Philadelphia as well my own as the true and lawful attorney and substitute of the said William Short named in the said letter of Attorney to recieve from the treasury or bank of the US. the interest which became due on the stock of different descriptions of the said Wm. Short registered in the proper office of the US. at the seat of government in Philadelphia from the 1st. day of July to the 1st. day of October last past amounting to three hundred and some odd dollars and becoming payable on the said 1st. day of October, hereby ratifying and confirming the paiment of the said interest to the said John Barnes and the discharge which he shall give for the same as done by virtue of the power of attorney aforesaid. In witness whereof I have hereunto set my hand and seal this 10th. day of December 1796.
                    
                        Th: Jefferson
                    
                